717 S.E.2d 577 (2011)
Mark E. CAPPS and wife, Paula L. Capps, Robert B. Dawson, Floyd D. Loftin, Jr. and wife, Kathy T. Loftin, Mamie S. O'Neal, Stewart W. Smith and wife, Eva H. Smith, and Michael J. Ward and wife, Linda H. Ward
v.
CITY OF KINSTON.
No. 383P11.
Supreme Court of North Carolina.
September 6, 2011.
James E. Eldridge, Wilmington, for Capps, Mark E., et al.
James P. Cauley, III, Wilson, for City of Kinston.

ORDER
Upon consideration of the petition filed by Petitioners on the 6th of September 2011 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 6th of September 2011."